EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a second comparator configured to: operate based on a second bias current; and compare, with the ramp signal, the pixel voltage output from the pixel, during a second period and a third period during which the pixel operates in a high conversion gain (HCG) mode, the second period being after the first period, the third period being after the second period, and the fourth period being after the third period, wherein the first comparator is further configured to operate based on a third bias current that is lower than the first bias current, during the second period and the third period, and wherein the second comparator is further configured to operate based on a fourth bias current that is lower than the second bias current, during the first period and the fourth period, in combination with the rest of the limitations of the claim.
Regarding claim 11, no prior art could be located that teaches or fairly suggests the CDS circuit comprises: a first comparator configured to: operate based on a first bias current; and compare, with the ramp signal, the received first pixel signal, during a first sub-period in a readout period for the pixel; and a second comparator configured to: operate based on a second bias current; and compare, with the ramp signal, the received second pixel signal, during a second sub-period in the readout period, the second sub-period being after the first sub-period, and wherein the first comparator is further configured to operate based on a third bias current that is lower than the first bias current, during the second sub-period, and wherein the second comparator is further configured to operate based on a fourth bias current that is lower than the second bias current, during the first sub-period, in combination with the rest of the limitations of the claim.
Regarding claim 16, no prior art could be located that teaches or fairly suggests generating a second reset value according to a second reset signal that is output from the pixel, by using the second comparator during a second period; generating a second image value according to a second image signal that is output from the pixel, by using the second comparator during a third period; and generating a first image value according to a first image signal that is output from the pixel, by using the first comparator during a fourth period, the second period being after the first period, the third period being after the second period, and the fourth period being after the third period, wherein, during the first period and the fourth period, the first comparator operates based on a first bias current, and wherein, during the second period and the third period, the first comparator operates based on a second bias current that is lower than the first bias current, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20150187335 and Pat. No. 9608614 – directed to selectively supply a first current, and a second current which is lower than the first current to a differential circuit unit
U.S. Pub. No. 20200412992 and Pat. No. 11159760 – directed to controlling current values of comparators based on columns
U.S. Pub No. 20210185256 and Pat. No. 11240455 – directed to changing bias current flowing in a comparator during different times

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697